 Case 2:20-cv-07027-SDW-LDW Document 13 Filed 03/01/21 Page 1 of 2 PageID: 47




 Michael S. Doran, Esq.
 Law Office of Michael S. Doran, LLC
 802 South Avenue West
 Westfield, New Jersey 07090
 Tel. (973) 232-5165
 Fax (973) 618-5567
 michael@doranlawgroup.com
 Attorneys for Plaintiff

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY



JOHN A. O’SHEA,
                          Plaintiff,

     vs.                                           CIVIL ACTION NO.: 2:20-cv-07027

TOWNSHIP OF HILLSIDE, DAHLIA O.
VERTREESE, HOPE SMITH, JOHN DOES 1-3 and
JANE DOES 1-3,                                     ORDER


                         Defendants.



       THIS MATTER having come before the Court on motion brought by Plaintiff,

 John A. O’Shea, seeking default judgment against all named Defendants who are in default,

 and this Court having considered all arguments and submissions proffered by the parties in

 respect of this Motion, and for good cause having been shown, it is

                 1st
       ON THIS _________          March
                         day of ______________________, 2021, hereby:

       ORDERED that Plaintiff’s Motion for Default Judgment is hereby GRANTED.

 Default Judgment is entered against Defendants Township of Hillside, Dahlia O. Vertreese,

 and Hope Smith on the claims brought against them in the Complaint; and it is further
Case 2:20-cv-07027-SDW-LDW Document 13 Filed 03/01/21 Page 2 of 2 PageID: 48




      ORDERED that a hearing as to damages is scheduled on April 5, 2021 at 12:00 noon via
      Zoom videoconference before the Hon. Susan D. Wigenton. Plaintiff's counsel is
      directed to notify counsel for defendants of the date and time of the hearing. The Zoom
      link will be provided to counsel prior to the hearing.



                                        s/Susan D. Wigenton
                                       _____________________________
                                       Hon. Susan D. Wigenton, U.S.D.J.
